PER CURIAM.
Appellant, Maurice Guay, appeals from an order granting final summary judgment in favor of appellees, the City of Miami, Jose Behar, and Juan Garcia on appellant’s claims for false imprisonment, assault, battery, and malicious prosecution. We reverse because we conclude that genuine issues of material fact remain on each of appellant’s claims, thus precluding the entry of summary judgment. See Holl v. Talcott, 191 So.2d 40 (Fla.1966). It is axiomatic that “[i]f the existence of such issues or the possibility of their existence is reflected in the record, or the record raises even the slightest doubt in this respect, the summary judgment must be reversed.” Mejiah v. Rodriguez, 342 So.2d 1066, 1067-1068 (Fla. 3d DCA 1977).
Reversed and remanded.